PER CURIAM.
These cases came on to be heard on the record and briefs and oral argument of counsel;
And it appearing that the bills of complaint were filed under Section 8970 of the General Code of Ohio, the appellants contending that the property of appellant the Buxbaum Company was damaged by fire which originated on the land of the appellee railroad company;
And it appearing that appellants raise no question of law, but contend that there is no evidence to support the finding of the District Court that the fire in question originated within the enclosure of the premises leased by appellant the Buxbaum Company;
And it appearing that the case was tried to the court which heard numerous witnesses who gave conflicting testimony as to the situs of the fire, and gave evidence from which reasonable men might draw conflicting inferences as to the place of the origin, and that there is substantial evidence to support the findings of fact of the District Court:
It is ordered that the judgments be, and they hereby are, affirmed.